DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment filed on 08/31/2021 has been entered. 
Claims 1, 3, 7-21 and 42 are pending. 
Claims 2, 4-6 and 22-41 are canceled.  
Any objections/rejections not repeated for record are withdrawn due to applicant's amendments. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1, 14, 15 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by 3GPP (As indicated in IDS: 3GPP TSG RAN WG1 Meeting #90bis Prague, Czech Republic, 9th -13th October 2017).
Claims 1,
	3GPP discloses a resource configuration method, comprising: determining that a Remaining Minimum System Information Control Resource Set, RMSI CORESET, and an associated Synchronous Information Block, SS Block, occupy different symbols for transmission in a time 	division-multiplexing mode (The TDM multiplexing between RMSI CORESET and SS block, especially for RMSI CORESET with long time duration, e.g. slot-based RMSI CORESET, section 1 and 2…Fig 2 shows CORESET occupy 2 symbols and SS block occupy 4 symbols); and determining configuration parameters of the RMSI CORESET and the associated SS Block, wherein remaining minimum system information control resource sets associated with respective SS Blocks in each SS Block burst set have same configuration parameters (Tables 2 and 3 shows RMSI CORESET configurations spans OFDM symbol in the slot containing SS block…From Figure 1/2/3/4/5, each SS block is associated to RMSI CORESET with 1 to 1 mapping manner. To reduce the complexity of UE blind detection, QCL relation between RMSI CORESET and SS block should be predefined, so that UE can assume the detected SS block is QCL 'ed with PDCCH in the corresponding CORESET in the spatial parameters. By this way, the UE can use the same Rx beam set used for SS block detection for receiving the corresponding RMSI CO RESET by default, page 7 para 1. Fig. 6 shows RMSI and SS block are part of same SS burst set, section 2.2 page 8); wherein the configuration parameters of the RMSI CORESET (Fig. 1 section 2.1.1. 15/30KHz bandwidth is occupied by the RMSI CORESET and SS block); a time-domain position of the RMSI CORESET (Section 2.1.1. Fig. 2 shows TDM configuration of RMSI CORESET); a frequency-domain position of the RMSI CORESET (Section 2.1.1. Fig. 1 shows FDM configuration of RMSI CORESET); and a quantity of consecutive or non-consecutive time-domain symbols occupied by the RMSI CORESET (Section 2.1.1. Fig. 2 non-consecutive TDM symbols occupied by RMSI CORESET, Fig. 5 shows consecutive TDM symbols occupied by the RMSI CORESET); wherein when the configuration parameters of the RMSI CORESET comprise the frequency-domain position of the RMSI CORESET, the frequency-domain position of the RMSI CORESET is a relative offset value with respect to a frequency-domain position of the associated SS Block (Fig. 7 paragraph 1: Dashed square in these configurations represents available resources that can be utilized for trammitting information, e.g. RMSI, OSI, paging. From Figure 1/2/3/4/5, each SS block is associated to RMSI CORESET with 1 to 1 mapping manner. Section 2.1 page 2: One SS block is associated to one RMSI CORE SET (see in 2.1.1, 2.1.2 and 2.1.3). Multiple SS blocks can be associated to one RMSI CORESET (e.g. SS block repetition, see in 2.1.3). Fig. 1 FDM configuration RMSI CORESET is relatively offset with associated SS block).
Claim 14,
3GPP discloses wherein determining configuration parameters of the RMSI CORESET and the associated SS Block, comprises: for same or different configurations of SS Block Subcarrier Spacings, SCSs, and RMSI CORESET Page 11 of 17 KILPATRICK TOWNSEND 73390693 1Appl. No. To be determinedSCSs (Section 2.1.1 shows SSB SCSs and RMSI CORESET SCSs are same configuration. Section 2.1.2. Shows SSB SCSs and RMSI CORESET SCSs are different configuration), if an SS Block is not actually sent, a time-domain position where the SS Block is not actually sent is configured for the RMSI CORESET (RMSI periodicity is much longer than the interval of SS burst set, there may be some time duration that no RMSI scheduling DCI within the CO RESET. An example is shown in Figure 6, with the assumption that RMSI is TDM'd with SS blocks due to the limited UE minimum bandwidth. RMSI periodicity is 320 ms with an 80ms transmission interval, much longer than the SS burst set periodicity (20ms ). As a result, for some of the SS block instances within the RMSI periodicity, there is no PDCCHs scheduling RMSI in the CORESET, thus UE do not need to detect the RMSI CORESET section 2.2 para 3, Fig. 6).  
Claim 15,
	3GPP discloses wherein if a combination of SS Block Subcarrier Spacing, SCS, and RMSI CORESET SCS written {SS Block SCS, RMSI CORESET SCS} is {240, 120} or {240, 60} kHz, a position of one of every eight SS Blocks is configured as a time-domain position of the RMSI CORESET (Case 9: SSI3 SCS 240kHz, CORESET SCS 60kHz Case 10: SSB SCS 240kHz, CORESET SCS l20kHz, section 2.1.2. Table 3. Configuration 3.2• RMSI CORESET spans one OFDM symbol in the slot containing SS block. . SSB SCS 240kHz, CORESET SCS 120kHz).
Claim 18,
	3GPP discloses wherein the configuration parameters of the RMSI CORESET comprise a total quantity of Physical Resource Blocks, PRBs, occupied by the RMSI CORESET, wherein the quantity of PRBs is a discrete candidate set (page 7 section 2.1.3 the 24 unused PRBs in SS block can also be utilized for RMSI CORESET. Fig. 12).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 19, 20, 21 and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP in view of Murayam et al., (US 2020/0288442 A1, herein after Murayam).
Claim 19,
3GPP does not disclose wherein the discrete candidate set is {48, 72, 96}.
Murayam discloses wherein the discrete candidate set is {48, 72, 96} (the base station schedules system information (e.g., Remaining Minimum System Information (RMSI)) by using the NR-PDCCH, ¶ [0040]. In FIG. 5A, 24 PRBs, 48 PRBs and 96 PRBs are defined as bandwidths of the control resource set ¶ [0067]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of 3GPP by using the features, as taught by Murayam in order to efficiently reduce the inter-terminal interference, ¶ [0112]. 
Claim 20,
	3GPP does not disclose wherein when the configuration parameters of the RMSI CORESET comprise a combination of the bandwidth occupied by the RMSI CORESET and the quantity of consecutive time-domain symbols occupied by the RMSI CORESET, the combination is specifically one of: {48 PRBs, 1 time domain symbol;  Page 13 of 17 KILPATRICK TOWNSEND 73390693 1Appl. No. To be determined{72 PRBs, 1 time-domain symbol}; {96 PRBs, 1 time-domain symbol}; {24 PRBs, 2 consecutive time-domain symbols}; {36 PRBs, 2 consecutive time-domain symbols}; {48 PRBs, 2 consecutive time-domain symbols}; {16 PRBs, 3 consecutive time-domain symbols}; {24 PRBs, 3 consecutive time-domain symbols}; {32 PRBs, 3 consecutive time-domain symbols}; {12 PRBs, 4 consecutive time-domain symbols}; {18 PRBs, 4 consecutive time-
Murayam disclose wherein when the configuration parameters of the RMSI CORESET comprise a combination of the bandwidth occupied by the RMSI CORESET and the quantity of consecutive time-domain symbols occupied by the RMSI CORESET, the combination is specifically one of: {48 PRBs, 1 time domain symbol;  Page 13 of 17 KILPATRICK TOWNSEND 73390693 1Appl. No. To be determined{72 PRBs, 1 time-domain symbol}; {96 PRBs, 1 time-domain symbol}; {24 PRBs, 2 consecutive time-domain symbols}; {36 PRBs, 2 consecutive time-domain symbols}; {48 PRBs, 2 consecutive time-domain symbols}; {16 PRBs, 3 consecutive time-domain symbols}; {24 PRBs, 3 consecutive time-domain symbols}; {32 PRBs, 3 consecutive time-domain symbols}; {12 PRBs, 4 consecutive time-domain symbols}; {18 PRBs, 4 consecutive time-domain symbols}; {24 PRBs, 4 consecutive time-domain symbols}; wherein "PRBs" represent a plurality of physical resource blocks (Fig. 5 shows 24 PRBs, 2/3 OFDM SYMBOLS duration, 48 PRB 1 or 2 OFDM symbols, 96 PRB, 1 OFDM symbol. at least one of a plurality of time domains (e.g., symbols) that compose a given transmission time interval (e.g., a subframe or a slot). ¶ [0156]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of 3GPP by using the features, as taught by Murayam in order to efficiently reduce the inter-terminal interference, ¶ [0112]. 
Claim 21 encompass limitations that are similar to limitations of claim 1, except, memory and processor.  Murayam discloses memory and processor ¶ [0164]. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of 3GPP by using the features, as taught 
Claim 42 encompass limitations that are similar to limitations of claim 21.  Thus, it is rejected with the same rationale applied against claim 21 above.
 

Allowable Subject Matter
Claims 3, 7-13, 16-17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
On page 15 of the remarks regarding Claim 1, Applicant respectfully argues, “wherein when the configuration parameters of the RMSI CORESET comprise the frequency-domain position of the RMSI CORESET, the frequency-domain position of the RMSI CORESET is a relative offset value with respect to a frequency-domain position of the associated SS Block”.  
However, Examiner respectfully disagree with Applicant.  3GPP does disclose wherein when the configuration parameters of the RMSI CORESET comprise the frequency-domain position of the RMSI CORESET, (Section 2.1.1. Fig. 1 shows FDM configuration of RMSI CORESET…Section 2.1 RMSI COREST T/F location. It is interpreted as the RMSI CORESET configuration is designed using Frequency location configuration) the frequency-domain position of the RMSI CORESET is a relative offset value with respect to a frequency-domain position of the associated SS (Fig. 7 paragraph 1: Dashed square in these configurations represents available resources that can be utilized for transmitting information, e.g. RMSI, OSI, paging. From Figure 1/2/3/4/5, each SS block is associated to RMSI CORESET with 1 to 1 mapping manner. Section 2.1 page 2: One SS block is associated to one RMSI CORE SET (see in 2.1, 2.1.1, 2.1.2 and 2.1.3). Multiple SS blocks can be associated to one RMSI CORESET (e.g. SS block repetition, see in 2.1.3). Fig. 1 FDM configuration RMSI CORESET is relatively offset with associated SS block. It is interpreted as the FDM uses location/position for RMSI CORESET configuration.  When designing RMSI CORESET Frequency location configuration is associated with SS block…One SS block is associated with RMSI CORESET configuration).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Liu et al., (US 20200119874 A1).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARDIKKUMAR D PATEL whose telephone number is (571)270-7886.  The examiner can normally be reached on 9AM-5PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.